Citation Nr: 0726820	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-33 039	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial disability evaluation for 
major depression with bipolar disorder and post-traumatic 
stress disorder (PTSD), in excess of 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for major depression 
with bipolar disorder and PTSD, and assigned a 30 percent 
disability evaluation.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1953 to June 1955.  

2.	On August 23, 2006, the Board was notified by the RO 
that the appellant died in February 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & West Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


